28 A.3d 1242 (2011)
208 N.J. 352
In the Matter of Michael R. GIDRO, an Attorney at Law (Attorney No. XXXXXXXXX).
D-153 September Term 2010, 068903
Supreme Court of New Jersey.
October 19, 2011.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 11-068, recommending that MICHAEL R. GIDRO of TEANECK, who was admitted to the bar of this State in 1987, be disbarred for violating RPC 1.15(a) (knowing misappropriation of escrow funds), and the principles of In re Hollendonner, 102 N.J. 21, 504 A.2d 1174 (1985);
And MICHAEL R. GIDRO having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that MICHAEL R. GIDRO be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that MICHAEL R. GIDRO be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial Institution maintained by MICHAEL R. GIDRO, pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
*1243 ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.